PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,185,017
Issue Date:  November 30, 2021
Application No. 16/459,627
Filing or 371(c) Date: 2 Jul 2019
Attorney Docket No. P-580148-US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed January 5, 2022, which will be treated as a petition under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The petition is DISMISSED.  

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.

The petition and the certificate of correction fees were paid the small entity rate.  A review of the file record indicates that the application is in a large (undiscounted) entity status.  There is no indication that an assertion of small entity was made.  If the patented application is a small entity, then an assertion of small entity must be filed, with a renewed request for reconsideration.  If the application is a large (undiscounted), then the fees must be paid at an undiscounted rate.  





Telephone inquiries concerning this decision on petition should be directed to Kimberly Inabinet at (571) 272-4618.



/KIMBERLY A INABINET/Paralegal Specialist, OPET